DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearthero et al. (US 2013/0144220 A1) in view of Grimard et al. (US 5,607,399) and in further view of Komann (US 2016/0129193 A1).
With regard to claim 21, Clearthero discloses A backstop for a syringe (Fig. 1-3b), the backstop comprising: a base (11/11’) including a first surface and an opposing second surface; a skirt (11c) extending outwardly from the second surface of the base, and being formed of an elastic material ([0010] the spacer element which would include the skirt is flexible); an opening (11a) extending through the base, the opening being at least generally surrounded by the skirt (Fig. 2a-3b); a first extension (11d’) extending generally perpendicularly from the second surface of the base at an outer periphery of the base, the first extension including a first surface (outer surface) and an opposing second surface (inner surface facing towards the opening), a first ledge (see hook at the end of the leg 11d’) extending 
However, Clearthero does not disclose the skirt having two different diameters. 
Grimard teaches a similar backstop for a syringe (Fig 3, 3b, 3c) having a base (10), a skirt (56/52) and a first and second extension (see Fig below). Grimard further teaches the skirt includes a first end (see Fig below) at the second surface of the base and a second end (see Fig below) spaced apart therefrom, and wherein a first diameter of the opening at the first end of the skirt is greater than a second diameter of the opening at the second end of the skirt (see Fig below; Col 6, line 12 to Col 7, line 26), and an area of the skirt between the first and second ends of the skirt generally surrounds the opening (the opening 32 is generally surrounded by skirt 56/52 as can be seen in Fig. 3d; Col 6, lines 39-51) between the first and second diameters of the opening to dispose the second end of the skirt nearer to a center of the opening than the first end of the skirt (Fig. 3b shows that at second end of skirt near element 57 is more towards the opening 32 since it is tapered inwards). 

    PNG
    media_image1.png
    357
    421
    media_image1.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Clearthero to have a first and second diameter as taught by Grimard for the purpose of easy introduction of the backstop (col 6, line 12 to Col 7, line 26).
However, Clearthero/Grimard do not teach that the skirt completely surrounds the opening. 
While Clearthero does teach a skirt that completely surrounds the opening. Clearthero does not teach a first and second diameter. While Grimard teaches the first and second diameter, Grimard does not teach that the skirt completely surrounds the opening. 
Komann teaches a skirt (61, fig. 6) having an opening (62) and where the skirt completely surrounds the opening and has a first diameter at the opening at the first end that is greater than a second diameter of the opening at the second end of the skirt (see 63 that tapers from one end to the other) in order to form a backstop for the plunger ([0109]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Clearthero/Grimard to have a first and second diameter and that the skirt completely surrounds the opening as taught by Komann for the purpose of providing a backstop for the plunger so that movement in the proximal direction is restricted ([0110]).
	 
With regard to claim 22, Clearthero discloses wherein the first surface of the first extension is at least generally arcuate (the base is a round disc 11’ and each of the extensions extend from the rounded outer edge of the disk, thereby creating a generally arcuate outer surface of the extension (see exactly where 11d’ is pointing in Fig. 3a, showing the generally arcuate shape that follows the rounded edge of the dis 11’) and the second surface of the first extension is at least generally planar (as seen in Fig. 3b, the inner surfaces of extension 11d’ are generally planar or flat).
With regard to claim 23, Clearthero discloses wherein the first ledge (the hooked end of 11d’) extends generally perpendicularly to the second surface of the first extension (See fig. 3b). Clearthero discloses wherein the first surface of the second extension is at least generally arcuate (the base is a round disc 11’ and each of the extensions extend from the rounded outer edge of the disk, thereby creating a generally arcuate outer surface of the extension (see exactly where 11d’ is pointing in Fig. 3a, showing the generally arcuate shape that follows the rounded edge of the dis 11’) and the second surface 
With regard to claim 24, Clearthero discloses wherein the second ledge (hooked end of 11d’) extends generally perpendicularly to the second surface of the second extension (Fig. 3b). Clearthero discloses wherein at least a portion of the second surface of each of the first and second extensions contacts at least a portion of a planar side of a flange of the syringe ([0032]).
With regard to claim 25, Clearthero discloses wherein the first and second extensions extend further from the second surface than the skirt (11d’ extend further from the second surface than 11c’ as seen in Fig. 3b).
With regard to claim 26, Clearthero discloses a combination, comprising a syringe (Fig. 1) comprising a barrel (22) and a flange (16), the flange extending outwardly from the barrel; the backstop according to claim 21 (See above) configured to be attached to at least a portion of the flange of the syringe (see Fig. 4 and 5); and a plunger (18) configured to be inserted into at least a portion of the barrel of the syringe, the backstop preventing the plunger form being separated from the syringe ([0031]), wherein the first ledge (the hooked end of 11d’) extends generally perpendicularly to the second surface of the first extension (See fig. 3b). Clearthero discloses wherein the first surface of the second extension is at least generally arcuate (the base is a round disc 11’ and each of the extensions extend from the rounded outer edge of the disk, thereby creating a generally arcuate outer surface of the extension (see exactly where 11d’ is pointing in Fig. 3a, showing the generally arcuate shape that follows the rounded edge of the dis 11’) and the second surface of the second extension is at least generally planar (as seen in Fig. 3b, the inner surfaces of extension 11d’ are generally planar or flat) and wherein the second ledge (hooked end of 11d’) extends generally perpendicularly to the second surface of the second extension (Fig. 3b). Clearthero discloses wherein at least a portion of the second surface of each of the first and second extensions contacts at least a portion of a planar side of a flange of the syringe ([0032]).

With regard to claim 10, Clearthero discloses a syringe (12) including a barrel (14 and a flange (16), the flange extending outwardly from the barrel; and a backstop (10 or 10’) configured to be attached to at least a portion of the flange of the   syringe, the backstop comprising: a base (11/11’) including a first surface and an opposing second surface; a skirt (11c, 11c’) extending outwardly from the second surface of the base; an opening (11a/11a’) extending through the base, the opening being at least  generally surrounded by the skirt; a first extension (11d’) extending generally perpendicularly from the second surface of the base at an outer periphery of the base, the first extension including a first surface (outer surface) and an opposing second surface (inner surface facing the opening), a first ledge (hooked end of 11d’) extending outwardlyPage 4 24122-US-PCT from the second surface of the first extension, at least a portion of the first ledge contacting at least a portion of the flange of the syringe ([0032]); and a second extension (11d’, there are 4 of these extensions that are located opposite one another) extending generally perpendicularly from the second surface of the base at the outer periphery of the base, the second extension being diametrically opposed to the first extension, the second extension including a first surface  (outer surface) and an opposing second surface (inner surface facing the opening), a second ledge (hook at end of extension 11d’) extending outwardly from the second surface of the second extension, at least a portion of the second ledge contacting at least a portion of the flange of the syringe ([0032]), wherein optionally a plunger (18) configured to be inserted into at least a portion of the barrel of the syringe, the backstop preventing the plunger from being separated from the syringe ([0032]). It should be noted that the term “optionally” is used and therefore the device is not required to actually teach this particular feature.
With regard to claim 28, Clearthero discloses wherein the first surface of the first extension is at least generally arcuate (the base is a round disc 11’ and each of the extensions extend from the rounded outer edge of the disk, thereby creating a generally arcuate outer surface of the extension (see exactly where 11d’ is pointing in Fig. 3a, showing the generally arcuate shape that follows the rounded edge of the dis 11’) and the second surface of the first extension is at least generally planar (as seen in Fig. 3b, the inner surfaces of extension 11d’ are generally planar or flat).
With regard to claim 29, Clearthero discloses wherein the first ledge (the hooked end of 11d’) extends generally perpendicularly to the second surface of the first extension (See fig. 3b).
With regard to claim 30, Clearthero discloses wherein the first surface of the second extension is at least generally arcuate (the base is a round disc 11’ and each of the extensions extend from the rounded outer edge of the disk, thereby creating a generally arcuate outer surface of the extension (see exactly where 11d’ is pointing in Fig. 3a, showing the generally arcuate shape that follows the rounded edge of the dis 11’) and the second surface of the second extension is at least generally planar (as seen in Fig. 3b, the inner surfaces of extension 11d’ are generally planar or flat).
With regard to claim 31, Clearthero discloses wherein the second ledge (hooked end of 11d’) extends generally perpendicularly to the second surface of the second extension (Fig. 3b).
With regard to claim 32, Clearthero discloses wherein the flange (16) of the syringe includes a first planar side (top surface facing outer plunger), a diametrically opposed second planar side (underside of flange 16 facing the syringe barrel), a first arcuate side (outer round edge) and an opposing second arcuate side (opposing outer round edge) wherein at least a portion of the second surface of each of the first and second extensions contacts at least a portion of a planar side of a flange of the syringe ([0032]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clearthero et al. (US 2013/0144220 A1) in view of Grimard et al. (US 5,607,399) and in further view of Vetter et al. (US 6,296,625 B1).
With regard to claim 27, Clearthero/Grimard disclose the claimed invention except for a stopper and having the backstop contact a portion of the plunger. 
Vetter teaches a backstop (Fig. 5d) having a skirt (5) that extends from the base (2) of the backstop. Vetter further teaches a plunger (15) with a projection for engaging a stopper (14) and at least  a portion of the backstop (5) contacting at least a portion of the projection of the plunger (Col 3, lines 15-19).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Clearthero/Grimard with the portion of the backstop that contacts the plunger as taught by Vetter for the purpose of limiting the rearward travel of the piston to ensure that the exact amount of blood is drawn and never too much (Col. 3, lines 15-19).

Response to Arguments
Applicant’s arguments with respect to claims 21-32 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783